Citation Nr: 0101821	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Upon reviewing the record, the Board is of the 
opinion that additional development is warranted.  Therefore, 
the disposition of the issue of entitlement to an evaluation 
in excess of 20 percent for varicose veins of the right leg 
will be held in abeyance pending further development by the 
RO, as requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, a March 1948 rating decision granted service 
connection for varicose veins of the right leg, and assigned 
a 10 percent evaluation.  That decision was based on service 
medical records showing treatment for varicose veins, and 
current findings on VA examination.  This 10 percent 
evaluation was continued by rating decisions in September 
1950, June 1952, and January 1953.

Following an August 1959 VA examination, the RO granted a 20 
percent evaluation for the veteran's varicose veins of the 
right leg in September 1959.  This 20 percent evaluation was 
continued by rating decisions in September 1964, August 1967, 
February 1968, February 1969, July 1969, and May 1972.

Based on a private medical records showing inpatient 
treatment for varicose veins of the right leg from September 
to October 1973, a November 1973 rating decision granted a 20 
percent evaluation for the veteran's service-connected 
disability from August 1959, a temporary total rating for 
convalescence from October 1973, and a 20 percent evaluation 
effective from December 1973.  The 20 percent evaluation of 
the veteran's service-connected varicose veins of the right 
leg was continued by a May 1981 rating decision.

A May 1982 rating decision granted a 20 percent evaluation 
for the veteran's service-connected varicose veins of the 
right leg from December 1973, a 40 percent evaluation from 
February 1981, a temporary total rating for convalescence 
from March 1982, and a 20 percent evaluation effective from 
May 1982, based on VA outpatient treatment records from July 
1979 to February 1981, and a March 1982 private hospital 
report.

In July 1999 correspondence, the veteran sought an increased 
rating for his service-connected varicose veins of the right 
leg.  In support of his claim, he submitted a May 1999 report 
from Dr. A.A., reflecting treatment for chronic venous 
insufficiency and deep venous thrombosis of the right leg.

During an August 1999 VA examination, the veteran complained 
of swelling in the lower extremities with prolonged standing, 
that was resolved with leg elevation and the use of support 
hose.  He reportedly denied experiencing numbness or tingling 
in the lower extremities, and indicated that he did not use 
any assistive devices to ambulate.  A physical examination 
revealed large varicose veins in the lower extremities, with 
more on the right than the left.  Some spider veins were 
noted on the veteran's feet.  No ulcerations, edema, or 
elevated edema was noted.  There was no stasis pigmentation 
or eczema.  The report notes superficial varicose veins 
involving the thighs down to the ankles, and indicates that 
the largest varicosity in the saphenous vein of the right leg 
was between one and two centimeters in diameter.  There were 
no distortions or sacculation.  The final assessment was 
varicose veins of the right leg.  The examiner commented that 
the veteran was limited in activities that required prolonged 
walking or standing due to the tendency to develop swelling 
or dependent edema.

Based on this evidence, an August 1999 rating decision 
continued the 20 percent evaluation of the veteran's service-
connected varicose veins of the right leg.  The veteran filed 
a notice of disagreement (NOD) with this decision the 
following month.  Therein, he maintained that the August 1999 
VA examination was inadequate, and explained that it 
consisted of a four-minute visual examination by the 
physician.  He reported experiencing edema, tingling, 
numbness and pain in his right leg.  In support of his claim, 
the veteran attached a September 1999 report from Dr. I.A., 
which indicates that a venous duplex scan ordered by Dr. A.A. 
showed normal lower extremities with moderate reflux.

The veteran submitted a substantive appeal (Form 9) in 
November 1999, perfecting his appeal.  Therein, he reported 
experiencing claudication, tingling, numbness and pain in his 
right lower extremity, and requested that his current medical 
records be reviewed.  He attached a February 1999 report from 
Dr. S.W., which notes that a noninvasive assessment of the 
lower extremity deep venous system ordered by Dr. A.A. was 
negative for deep venous thrombosis bilaterally, and showed a 
right popliteal (Baker's) cyst.

The RO continued the 20 percent evaluation of the veteran's 
service-connected varicose veins of the right leg in November 
1999.

In an April 2000 Statement of Accredited Representative in 
Appealed Case (Form 646), the veteran's representative 
maintained that the August 1999 VA examination was 
insufficient because it was based solely on a visual 
examination.  He noted that the veteran received private 
medical treatment for his service-connected varicose veins, 
and indicated that the disability had increased in severity.

As noted above, the veteran reported receiving private 
medical treatment for his service-connected varicose veins of 
the right leg, and indicated that these records may contain 
relevant evidence.  While he submitted private medical 
reports from Drs. I.A. and S.W., medical records from the 
referring physician, Dr. A.A., have not been associated with 
the claims folder.  The Board finds that a further effort to 
obtain these records is necessary as they may be highly 
relevant to the disposition of the veteran's claim, both for 
the purpose of establishing key facts, and for purposes of 
evaluating the probative value of the veteran's evidentiary 
assertions.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to service connection for varicose veins of the 
right leg pending a remand of the case to the RO for further 
development.

The Board expresses no opinion at this time as to whether the 
August 1999 VA examination was, in fact, inadequate.   The 
Board does believe that further medical input is required to 
assess the additional studies that have been added to the 
record since the August 1999 examination, as well as the 
evidence which may be developed on remand, and determine 
whether this additional evidence would alter the disability 
picture.  Further, the thrust of the veteran's contentions 
can be interpreted as an assertion that there has been an 
increase in disability since the August 1999 VA examination.  
For these reasons, the Board finds that another VA 
examination should be scheduled.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his varicose 
veins of the right leg that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records that have not been previously 
obtained.  In particular, the RO's 
attention is directed to the veteran's 
reference to private medical treatment.  
The RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  The RO should arrange for an 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's service-connected varicose 
veins of the right leg.  All indicated 
studies should be performed.  It is 
requested that the examiner review the 
record and provide a medical opinion as 
to whether the veteran suffers from 
varicosities of the superficial veins 
above and below the right knee, with 
involvement of the long saphenous, 
ranging over two centimeters in diameter, 
with marked distortion and sacculation, 
edema and episodes of ulceration.  The 
examiner is also asked to render an 
opinion as to the degree of functional 
impairment caused by the service-
connected disability.  The examiner must 
make specific findings as to the presence 
(including extent) or absence of each of 
the following: (1) involvement of the 
superficial veins above and below the 
knee, or just below the knee, (2) 
varicosities or involvement of the long 
saphenous and whether any varicosities of 
the long saphenous are from one to two 
centimeters in diameter or are over two 
centimeters in diameter, (3) marked 
distortion and sacculation, (4) edema, 
(5) ulceration, (6) pigmentation, (7) 
involvement of deep circulation, and (8) 
pain or cramping on exertion.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's varicose veins of the right 
leg, should be provided.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation in excess of 20 percent for 
varicose veins of the right leg.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




